DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The TrackOne Request, filed February 20, 2022, was granted on April 14, 2022.  Therefore, this application will be accorded special status.

Information Disclosure Statement
	The Information Disclosure Statements (2) filed April 26, 2022 have been considered.

Specification
The use of the term “MADZYMES™” at paragraph [0074], MAD7™ at paragraphs [0074], [0095], [0097], [0099], [0108], [0111], [0114], [0225] (2), and [0235], and AMPURE® at paragraphs [0236], [0239], and [0240]), which are trade names or marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.


Claim Objections
Claim 21 is objected to because of the following informalities:  
At claim 21, line 2, “promoters” should be changed to “promoter.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the curing gRNA" in line 14.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested that “sequence” be inserted after “gRNA.”
Claims 2-25 depend from claim 1, and are therefore included in this rejection.
Claim 22 contains the trademark/trade name MAD7™.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the nucleic acid-directed nuclease and, accordingly, the identification/description is indefinite.
Claim 23 recites the limitation "the third selectable marker" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 02(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7-14, 16-21, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Carstens (PCT Patent Application Publication No. WO 2014/143381, published September 18, 2014, and cited in the Information Disclosure Statement filed April 26, 2022) and Jinek et al. (PCT Patent Application Publication No. 2013/176772, published November 28, 2013, and cited in the Information Disclosure Statement filed April 26, 2022) in view of Hsu et al. (31(9) Nature Biotechnology 827-832/Methods (2013), and cited in the Information Disclosure Statement filed April 26, 2022) and Jiang et al. (31(3) Nature Biotechnology 233-241 (2013), and cited in the Information Disclosure Statement filed April 26, 2022).
 Carstens discloses compositions for multi-round recombineering in bacteria using a CRISPR/Cas9 system using multiple plasmid vectors comprising multiple selection markers and cleavage sequences, which is interpreted as requiring different guide sequences (abstract; page 15, lines 12-29; page 18, line 10 to page 19, line 30; and Figures 2-4.  Carstens discloses that the plasmid vectors have sequences that are homologous with the target sequence, which provides for donor sequences included in the vector being inserted into a target site (page 3, line 25 to page 7, line 2).  Carstens discloses that the CRISPR system components include guide sequences and tracr sequences that are present on vectors, and that each vector is different for each recursive editing round (page 7, lines 3-27 and page 9, line 10 to page 10, line 15).  Carstens discloses that the cleavage sequences can be the same or different, which is interpreted as the target sequence being the same or different (page 15, lines 12-29).  Carstens discloses that the vector comprises the p15A origin of replication (page 28, line22 to page 39, line 2).  Carstens discloses that the vectors can include different selection markers and target different loci (Example 1).  Carstens discloses that the nuclease can be Cas9 (Example 1).  Carstens discloses that the vectors can contain sequences (donor sequences) to be inserted into the target nucleic acid and linked (page 27, line 24 to page 28, line 11).  Carstens discloses the use of inducible/repressible promoters (page 19, line 21-30).  Carstens discloses that the selectable markers can be antibiotic resistance genes, including ampicillin and kanamycin resistance genes (page 39, line 20 to page 40 line 9).  Carstens discloses that the inserted segment (i.e., donor sequence) can have multiple cleavage sites for more efficient cleavage (page 22, line 23 to page 23, line 25).  Carstens discloses that the system can be used to target a selectable marker (Example 1).
Jinek discloses CRISPR/Cas systems to effect edits in prokaryotic and eukaryotic cells that comprise a DNA-targeting RNA that comprises a targeting sequence, sequence comprising a mutation in the targeted sequence, and a selectable marker (paragraphs [0008] and [002860]).  Jinek discloses single guide RNA and chimeric RNA where the guide, the crRNA, and tracrRNA are on the same polynucleotide (paragraphs [0011]-[0012]).  Jinek discloses cells having mutant protospacer adjacent motif (PAM) sequences (paragraph [00554]).  Jinek discloses donor polynucleotides to create mutants in a target region (paragraph {0021]).  Jinek discloses libraries of cells and nucleic acids (paragraphs [00485]-[00490]).  Jinek discloses that the donor sequence (a sequence with a mutation relative to the target sequence) can encode mutations that include single base changes, insertions, deletions, inversions, or rearrangements with respect to the genomic sequence (paragraph [00301]).  Jinek discloses that the donor sequence may provide cleavage which may (or may not) be located in a coding region (paragraph [00302]).  Jinek discloses that the editing construct may be a vector comprising the sequences, which may further include additional sequences, such as replication origins, promoters, and selection markers (paragraph [00303]).  
Carstens and Jinek fail to explicitly disclose a library of 1,000 or more vectors or use of the lambda Red recombineering system.  
Hsu discloses cassettes that can be used in methods for targeting multiple genomic loci with a CRISPR/Cas9 system (abstract).  Hsu discloses generation of a set of sgRNA (single guide/chimeric guide/crRNA/tracrRNA) oligonucleotides (page 827, column 2, first full paragraph and Figure 1).  Hsu discloses barcoding and sequencing of Cas9 plasmid DNA and sgRNAs (page 831, column 2, first full paragraph).  Hsu discloses libraries of over 700 guide RNA variants (abstract).  Hsu discloses constructs for multiplex genome editing in cells (page 827, column 1, first paragraph).
Jiang discloses vectors using CRISPR/Cas9 to induce recombination in an editing template using lambda Red recombineering (paragraph bridging pages 236 and 237, Methods, and Figure 5).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to increase the number of libraries employed in the vectors disclosed and suggested by Carstens and Jinek according to Hsu and Jiang because this provides for a greater level of editing ability using more vectors, and also provides for numerous rounds of recursive editing because there are many more sequences that can be targeted and edited using these vectors in the library.  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to include Jiang’s lambda Red recombineering system for use with the vectors disclosed and suggested by Carstens, Jinek and Hsu because this is a well-known composition for use in a method for recursive editing, and using the disclosed and suggested vectors provides for precise and accurate editing.

Claims 2-6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Carstens and Jinek in view of Hsu and Jiang as applied to claims  1, 7-14, 16-21, and 23-25 above, and further in view of Elvin et al. (87 Gene 123-128 (1989), and cited in the Information Disclosure Statement filed April 26, 2022), Xing et al. (14 BMC Plant Biology 327, 1-12 (2014), and cited in the Information Disclosure Statement filed April 26, 2022), and Segall-Shapiro et al. (36(4) Nature Biotechnology 352-358/Methods (2018), and cited in the Information Disclosure Statement filed April 26, 2022).
Carstens, Jinek, Hsu, and Jiang disclose vectors comprising the claimed vector components and libraries thereof.
Carstens, Jinek, Hsu, and Jiang fail to disclose or suggest vectors comprising the inducible pL or pPhIF promoters, or a constitutive promoter controlling the first selectable marker.  Carstens, Jinek, Hsu, and Jiang fail to disclose or suggest that the vectors comprise a pUC origin of replication or an anti-pUC gRNA.  
Elvin discloses a vector comprising a constitutive promoter as well as the pL promoter (page 124).
Xing discloses vectors comprising the pUC origin of replication (Figure 1).
Segall-Shapiro discloses vectors with a variety of promoters, including pPhIF promoter (Figure 4).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to substitute the promoters of Elvin, Xing, and/or Segall-Shapiro for the promoters of the vectors disclosed by Carstens, Jinek, Hsu, and Jiang because all the disclosed vector components are well-known in the vector art.  As such, one of ordinary skill in the art would have been able to substitute one or more well-known promoters, including constitutive and inducible promoters for other well-known constitutive or inducible promoters with a predictable and reasonable expectation of success.  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention include anti-pUC origin of replication guide RNAs in the vectors disclosed and suggested by Carstens, Jinek, Hsu, Jiang, Elvin, Xing, and Segall-Shapiro because such gRNAs will target the included pUC ori in the vector, which will enable curing of the vector during a recombineering method.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Carstens and Jinek in view of Hsu and Jiang as applied to claims  1, 7-14, 16-21, and 23-25 above, and further in view of Gill et al. U.S. Patent No. 9,982,279, issued May 29, 2018, and cited in the Information Disclosure Statement filed April 26, 2022).
Carstens, Jinek, Hsu, and Jiang disclose vectors comprising the claimed vector components and libraries thereof.
Carstens, Jinek, Hsu, and Jiang fail to disclose or suggest vectors that encode MAD7 as the nuclease.
Gill discloses a variety of CRISPR nucleases including MAD7 (Example 5 and Figures 7A-7B).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the sequence for Gill’s CRISPR enzyme MAD7 in the vectors disclosed and suggested by Carstens, Jinek, Hsu, and Jiang because MAD7 is a CRISPR enzyme, as are the Cas9 enzymes of Carstens, Jinek, Hsu, and Jiang, and have been shown to provide for editing of cells at target sequences.  As such, one of ordinary skill in the art would have had a predictable and reasonable expectation of success in substituting one well-known CRISPR enzyme for another well-known CRISPR enzyme.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 and 23-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,837,021. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘021 patent claims a method for curing cells of choice during recursive nucleic acid-directed nuclease editing, which uses vectors and libraries thereof and the instant applications claims compositions comprising vectors and libraries that are used in the claimed method of the ‘021 patent.  The patented method requires the provision of the instantly claimed vectors that comprise an origin of replication, one or more editing gRNA and donor DNA pairs under the control of a first inducible promoter, a first selectable marker, a curing target sequence, and a curing gRNA sequence under the control of a second inducible promoter.  Further, the vectors employed in the ‘021 patent claims a method that employs a pL promoter as the first inducible promoter and a pPhIF promoter as the second inducible promoter.  The ‘021 patent claims that the curing target sequence is a pUC origin of replication and the curing gRNA is an ant-pUC origin gRNA.  The ‘021 patent claims that the vector includes a second selectable marker.  The ‘021 patent claims that the curing target sequence is in one of the editing gRNAs.  The ‘021 patent claims that the first selectable marker is under the control of a constitutive promoter.  The ‘021 patent claims a library of vectors, where the number of different editing gRNA and donor DNA pairs is at least 1000 different pairs.  The ‘021 patent claims that the library of vectors comprises engine vectors encoding a nucleic acid-directed nuclease and a third selectable marker.  The ‘021 patent claims that the promoter for the first inducible promoter and the third inducible promoter are the same.  
While the ‘021 patent does not claim that the selectable marker is an antibiotic resistant gene, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use an antibiotic resistant gene as a selectable marker because such markers are commonly used in the vectors claimed by the ‘021 patent.  Further, while the ‘021 patent does not claim the size of the target genomic DNA to be changed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change any desired number of nucleotide bases using the claimed vectors and libraries therefore because such editing is the desired outcome of using such vectors and libraries therefore.

Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 15, and 17 of U.S. Patent No. 11,053,507. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘507 patent claims a method for curing cells of choice during recursive nucleic acid-directed nuclease editing, which uses vectors and libraries thereof.  The patented method requires the provision of the instantly claimed vectors that comprise an origin of replication, one or more editing gRNA and donor DNA pairs under the control of a first inducible promoter, a first selectable marker, a curing target sequence, and a curing gRNA sequence under the control of a second inducible promoter.  Further, the vectors employed in the ‘507 patent claims a method that employs a pL promoter as the first inducible promoter and a pPhIF promoter as the second inducible promoter.  The ‘507 patent claims that the curing target sequence is a pUC origin of replication and the curing gRNA is an ant-pUC origin gRNA.  The ‘021 patent claims that the vector includes a second selectable marker.  The ‘507 patent claims that the curing target sequence is in one of the editing gRNAs.  The ‘507 patent claims that the first selectable marker is under the control of a constitutive promoter.  The ‘507 patent claims a library of vectors, where the number of different editing gRNA and donor DNA pairs is at least 1000 different pairs.  The ‘507 patent claims that the library of vectors comprises engine vectors encoding a nucleic acid-directed nuclease and a third selectable marker.  The ‘507 patent claims that the promoter for the first inducible promoter and the third inducible promoter are the same.  The ‘507 patent claims that engine vectors encode a lambda Red recombineering system.  The ‘507 patent claims that the nucleic acid-directed nuclease is a MAD7 nuclease.  
While the ‘507 patent does not claim that the selectable marker is an antibiotic resistant gene, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use an antibiotic resistant gene as a selectable marker because such markers are commonly used in the vectors claimed by the ‘507 patent.  Further, while the ‘507 patent does not claim the size of the target genomic DNA to be changed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change any desired number of nucleotide bases using the claimed vectors and libraries therefore because such editing is the desired outcome of using such vectors and libraries therefore.

Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11,254,942. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘942 patent claims vectors and libraries for curing cells of choice during recursive nucleic acid-directed nuclease editing.  The patented vectors that comprise an origin of replication, one or more editing gRNA and donor DNA pairs under the control of a first inducible promoter, a first selectable marker, a curing target sequence, and a curing gRNA sequence under the control of a second inducible promoter.  Further, the vectors employed in the ‘942 patent claims a method that employs a pL promoter as the first inducible promoter and a pPhIF promoter as the second inducible promoter.  The ‘942 patent claims that the curing target sequence is a pUC origin of replication and the curing gRNA is an ant-pUC origin gRNA.  The ‘942 patent claims that the vector includes a second selectable marker.  The ‘507 patent claims that the curing target sequence is in one of the editing gRNAs.  The ‘942 patent claims that the first selectable marker is under the control of a constitutive promoter.  The ‘942 patent claims a library of vectors, where the number of different editing gRNA and donor DNA pairs is at least 1000 different pairs.  The ‘942 patent claims that the library of vectors comprises vectors encoding a nucleic acid-directed nuclease and a third selectable marker.  The ‘942 patent claims that the promoter for the first inducible promoter and the third inducible promoter are the same.  The ‘942 patent claims that vectors encode a lambda Red recombineering system.  The ‘942 patent claims that the nucleic acid-directed nuclease is a MAD7 nuclease.  
The ’942 patent fails to explicitly disclose or suggest a composition comprising a first and second vector.  However, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use more than one of the ‘942 patent’s claimed vectors in the instantly claimed compositions because this provides vectors that can be used in methods of using multiple rounds of transformation and vector curing in order to create multiple mutations in cells that are subjected to the multiple rounds of transformation and curing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636